 


109 HR 4032 IH: To amend the Immigration and Nationality Act to remove the discretion of the Secretary of Homeland Security with respect to expedited removal under section 235(b)(1)(A)(iii)(I) of such Act and to amend the Truth in Lending Act to prohibit issuance of residential mortgages to illegal aliens.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4032 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Doolittle introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Immigration and Nationality Act to remove the discretion of the Secretary of Homeland Security with respect to expedited removal under section 235(b)(1)(A)(iii)(I) of such Act and to amend the Truth in Lending Act to prohibit issuance of residential mortgages to illegal aliens. 
 
 
1.Removal of discretion to order expedited removalSection 235(b)(1)(A)(iii)(I) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A)(iii)(I)) is amended to read as follows: 
 
(I)In generalThe Secretary of Homeland Security shall apply clauses (i) and (ii) of this subparagraph to all aliens described in subclause (II), except that if the Secretary, after consulting with appropriate Federal, State, or local law enforcement agencies, determines that the alien will be detained under the authority of such an agency, the Secretary may not remove the alien until such detention terminates.. 
2.Residential mortgages prohibited for aliens residing in the United States unlawfully 
(a)In generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end the following new section: 
 
140.Residential mortgages prohibited for aliens residing in the United States unlawfullyNotwithstanding any provision of State law, no credit may be extended by any creditor to any alien unlawfully residing in the United States in any consumer credit transaction in which a security interest, including any such interest arising by operation of law, is or will be retained or acquired in any property located within the United States which is used as a residence of such alien..  
(b)Clerical amendmentThe table of sections for chapter 2 of the Truth in Lending Act is amended by inserting after the item relating to section 139 the following new item: 
 
 
140. Mortgages prohibited for aliens residing in the United States unlawfully. 
 
